Citation Nr: 1445357	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Propriety of the reduction (from 30 to 10 percent) in the rating for a left knee disability (post meniscectomy traumatic arthritis, status).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to June 1978 and from June 1985 to July 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the Veteran's left knee disability from 30 to 10 percent, effective June 1, 2010.  The Veteran's record is now in the jurisdiction of the Houston, Texas RO.


FINDINGS OF FACT

1. Following a VA examination, a January 2010 rating decision proposed to reduce the rating for the Veteran's left knee disability from 30 to 10 percent; a January 25, 2010, letter notified him of the proposed reduction; a March 26, 2010, rating decision implemented the reduction (effective June 1, 2010).
 
2. At the time of the reduction, a 30 percent rating had been in effect for the Veteran's left knee disability for more than 5 years; sustained improvement in the severity of the disability was not shown.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's left knee disability from 30 percent to 10 percent, effective June 1, 2010, was not proper, and restoration of the 30 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (Codes) 5003, 5010, 5256-5263 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction on appeal.

Furthermore, as the benefit sought is being granted, any duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that while the rating decision on appeal discussed reduction in terms of there being clear and unmistakable error (CUE) in the January 2001 rating decision that awarded the 30 percent rating (i.e., under 38 C.F.R. § 3.105(a)), the reduction was actually (as explained in a March 2011 statement of the case) under 38 C.F.R. § 3.105(e) (based on a reduction being warranted).  

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In Brown v. Brown, the U.S. Court of Appeals for Veterans Claims (Court) provided guidance for adjudications involving rating reductions.  Noteworthy among these are the admonition that when any change in evaluation is made the rating agency should assure itself that there has been an actual change in the condition and that for a reduction it must be determined "that an actual improvement in disability occurred" (in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced).  See also 38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a), ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

Code 5257 provides for a 10 percent rating for recurrent subluxation or lateral instability of a knee when slight, a 20 percent rating when moderate, and a 30 percent rating when severe. 38 C.F.R. § 4.71a, 

Historically, the Veteran had established service connection for traumatic arthritis of the left knee which was rated 10 percent under Code 5010 (for traumatic arthritis with painful, but less than compensably limited motion).  On October 2000 VA examination, the Veteran reported having daily knee pain.  Examination found severely crepitent knee range of motion from 5 to 90 degrees, causing severe pain.  X-rays showed severe degenerative joint disease.  The examiner noted the severe arthritis would merit a total knee replacement.  Based on this examination, a January 2001 rating decision increased the rating for the left knee disability (post-meniscectomy traumatic arthritis) from 10 to 30 percent (under Code 5257, for other knee disability with severe subluxation or instability), effective January 21, 2000. 

On August 2008 private examination, the Veteran reported his knee slipped in and out of place.  He reported intermittent pain that was moderate to severe (7 out of 10); when present, and interfered with most daily activities.  On examination, left knee range of motion was mildly limited.  Mild to moderate tenderness was noted in the medial joint line.  There was severe joint space narrowing.  Alignment was unsatisfactory.  0 mm of joint space remained in the medial and lateral compartments.  A total knee arthroplasty was planned.  

On November 2009 VA examination, the Veteran reported left knee instability and pain (2-3 out of 10).  He denied locking, stiffness or swelling.  He reported he experiences pain only when he slips and falls or feels the knee is weak.  He was able to stand for 8 minutes, walk for 15 minutes, sit for an unlimited period, lift 40 pounds, and climb 1 flight of stairs without difficulty.  He did not use a brace on a regular basis, but did so when moving heavy furniture.  On examination, he had a "deformed" left knee that appeared to be "considerably larger than the right."  There was marked crepitus, "almost bone on bone."  His gait, unassisted, was normal.  Left knee range of motion was 0 to 130 degrees without pain, and with no change after three repetitions.  An X-ray showed "marked" three compartment osteoarthritis.  

On evaluation at a military hospital in October 2010, the Veteran reported left knee pain (5 out of 10) which increased with activity and affected range of motion.  On examination, there was moderate effusion about the joint.  Left knee range of motion was from 0 to 90 degrees, and the knee was ligamentously stable.  There was tenderness with circumduction about the medial and lateral compartments.  Joint strength was 5/5.  An X-ray showed grade 4 tricompartmental osteoarthritis.  The examiner noted that the Veteran could return to the clinic for arthroplasty at any time.

Private treatment notes show the Veteran received physical therapy for his left knee between November 2010 and January 2011.  In a January 2011 assessment, the physical therapist noted that the Veteran's knees were "really degenerated to the point...not sure how much good we are doing."  

A January 2011 treatment note from a military hospital indicates the Veteran requested to speak with an orthopedist about a total knee replacement as physical therapy failed to reduce his pain.  

In a June 2012 statement, the Veteran indicated he was planning to undergo a total knee replacement.  

Procedurally, a January 25, 2010, letter notified the Veteran of the reduction proposal, that he had 60 days to present additional evidence showing that compensation should be continued at the prior level, and that he could request a predetermination hearing.  The March 2010 rating decision on appeal implemented the reduction (from 30 to 10 percent) prospectively, effective June 1, 2010.  As the rating was in effect for more than 5 years, the provisions of 38 C.F.R. § 3.344(a) apply.  Following notice the Veteran submitted written argument before the March 2010 rating decision was issued.  Given the procedure described, the Board finds that there was compliance with the due process provisions in 38 C.F.R. § 3.105(e).  Nonetheless, the Board finds that based on the factual record then considered, the reduction was improper.

Reviewing the examination on which the increase in the rating for the left knee was based, the Board notes while that the October 2000 VA examiner did not find left knee subluxation or lateral instability, a "severe" left knee disability was diagnosed based on findings including X-ray changes, pain on motion, and crepitus.  The January 2000 rating decision adjudicator upon reviewing the medical evidence apparently (without so specifying) concluded that the severity of the disability picture presented warranted an increased rating, and awarded a 30 percent rating (for severe disability) by analogy to Code 5257 (despite the absence of subluxation or instability), as rating the disability under criteria for rating arthritis based on actual limitation of motion would not have resulted in an increased rating).  [The Board notes that an alternate course of action might have been to refer the case for consideration of an extraschedular rating, although such is rarely sought, or granted.]  

As was noted, given that the rating was in effect for 5 years, for a reduction in the rating to be warranted, the evidence must show actual sustained improvement in the disability.  The Board notes that the 30 percent rating which was assigned prior to the reduction was not inconsistent with a knee disability which all examiners agreed merited a total knee replacement.

Given the evidence outlined above (and particularly with resolution of reasonable doubt regarding degree of disability in the Veteran's favor, as required under 38 C.F.R. § 4.3), the Board is unable to find that there was sustained improvement of the left knee disability, such as would warrant a reduction in the rating.  In fact, not only was there no evidence showing the left knee was not improving when the reduction was implemented, but there instead was evidence of a progressively worsening left knee (with total replacement deemed warranted throughout, and ultimately elected).   The reduction appears to have been based on a difference of opinion with a remote (January 2001) rating decision judgment call, which while perhaps technically incorrect (in the application of governing regulatory criteria), nonetheless appears to have accurately assessed the left knee disability picture presented).  That is not a proper legal basis for reduction.  Therefore, restoration of the 30 percent rating is warranted.

[The Board observes that if, as the record suggests (but is not shown in the record before the Board), the Veteran has undergone a left total knee replacement, rating action to acknowledge the current status of the knee disability may be indicated.]


ORDER

The appeal seeking restoration of a 30 percent rating for the Veteran's left knee disability is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


